Citation Nr: 0217100	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a functional apical heart murmur.  

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran perfected the issue of entitlement to service 
connection for hearing loss disability.  In an April 2002 
rating determination, the RO granted service connection for 
bilateral sensorineural hearing loss disability.  This 
decision constitutes a full grant of the benefits sought, 
and the issue of service connection for bilateral hearing 
loss disability is no longer before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (Fed Cir. 1997).


REMAND

A review of the record demonstrates that on his March 2001 
substantive appeal, the veteran checked the boxes indicating 
that he desired to appear before a Member of the Board at 
the local VA office.

In response to a April 2001 letter from the RO concerning 
the veteran's request for a personal hearing, the veteran 
checked the box indicating that he wanted a hearing before 
the regional office decision review officer and wished to 
have this taken into consideration when a decision was made 
by the Board.  In June 2001, the RO informed the veteran 
that it had scheduled him for a hearing before a hearing 
officer at the RO on July 9, 2001.  

In May 2002, the RO informed the veteran that his hearing 
had been rescheduled for June 7, 2002.  In a statement in 
support of claim dated June 7, 2002, it was noted that there 
had been an informal conference held with the veteran on 
June 7, 2002, in lieu of a local hearing at the RO.  On the 
actual statement in support of claim form, a preprinted 
statement indicating that this satisfied the veteran's 
request for a personal hearing in lieu of a hearing before 
the Board had a line drawn through it and was initialed.  

The veteran checked the box indicating that he desired a 
Travel Board hearing on his substantive appeal.  While he 
checked the box indicating that he desired a hearing before 
a regional office decision review officer in response to an 
April 2001 letter from the RO, at the time of the June 2002 
informal conference hearing, the statement indicating that 
this satisfied his request for a personal hearing in lieu of 
a hearing before the Board had a line drawn through it and 
was initialed.  The Board interprets this as the veteran 
still desiring a hearing before a member of the Board at the 
RO.  

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran for a Travel Board 
hearing.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




